Citation Nr: 1643971	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  16-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for high cholesterol, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for hypertension, to include as secondary to service-related diabetes mellitus and/or due to in-service herbicide exposure, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen a service connection claim for type II diabetes mellitus, to include as due to in-service herbicide exposure, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been presented to reopen a service connection claim for peripheral neuropathy of the lower extremities, claimed as secondary to service-related diabetes mellitus and/or as due to in-service herbicide exposure, and if so, whether service connection is warranted.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to service-related diabetes mellitus and/or as due to in-service herbicide exposure.  

6.  Entitlement to service connection for coronary artery disease, to include as due to in-service herbicide exposure.    

7.  Entitlement to service connection for stomach cancer, to include as due to in-service herbicide exposure.

8.  Entitlement to service connection for a disorder manifested by esophageal spasms, to include as secondary to service-related stomach cancer and/or due to in-service herbicide exposure.  

9.  Entitlement to service connection for chronic prostatitis, to include as due to in-service herbicide exposure.      


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July and November 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2016, the Veteran and his spouse presented testimony at a Board hearing conducted before the undersigned Veterans Law Judge.

Pursuant to 38 C.F.R. § 20.900(c), the Veteran's appeal has been advanced on the docket.  38 U.S.C.A. § 7107(a)(2).  

The reopened service connection claim for hypertension, and the initial service connection claims for peripheral neuropathy of the upper extremities, stomach cancer, and esophageal spasms, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A September 2009 rating decision denied the Veteran's initial service connection claims for high cholesterol, hypertension, diabetes mellitus, and peripheral neuropathy of the lower extremities.

2.  With regard to the Veteran's claim to reopen his previously-denied service connection claim for high cholesterol, the evidence added to the record since the September 2009 rating decision is cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the claim.

3.  With regard to the Veteran's claim to reopen his previously-denied service connection claims for diabetes mellitus, peripheral neuropathy of lower extremities, and hypertension, the evidence added to the record since the September 2009 rating decision relates to elements of claims that were previously found to be absent and either forms a basis for granting the claims or triggers VA's duty to obtain related VA examinations and/or medical opinions.

4.  The Veteran's duties while serving in Thailand during the Vietnam era required his presence near the perimeters of the air base on which he was stationed, and herbicides were used to defoliate the air base perimeters during the Veteran's period of service.

5.  The Veteran is currently-diagnosed with coronary artery disease and diabetes mellitus, both of which are diseases for which service connection will be presumptively awarded, once in-service herbicide exposure is established.  

6.  The Veteran is currently-diagnosed with diabetic peripheral neuropathy of the lower extremities, a disease stemming from his service-related diabetes mellitus.  

7.  The Veteran has not been diagnosed with prostatitis during the pendency of his appeal.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying the claims of entitlement to service connection for high cholesterol, hypertension, diabetes mellitus, and peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  The criteria for reopening the previously-denied service connection claim for high cholesterol have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the service connection claim for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for reopening the service connection claim for diabetes mellitus  have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening the service connection claim for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for diabetic peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

8.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

9.  The criteria for service connection for chronic prostatitis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this analysis, the Board notes that the discussion below has been limited to the relevant evidence required to support the findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Previously Denied Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

The RO denied the Veteran's initial service connection claims for high cholesterol, hypertension, diabetes mellitus, and peripheral neuropathy of the lower extremities in September 2009, and the Veteran was apprised of his appellate rights in the notice accompanying this decision.  However, the Veteran did not appeal this denial, nor did he submit any evidence relevant to the claims within one year of the denial, thereby tolling the finality of the decision.  Thus, the September 2009 decision became final.   See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

High Cholesterol

As reflected in the September 2009 decision, the RO denied the Veteran's service connection claim for high cholesterol because high cholesterol, or hyperlipidemia, is considered a laboratory finding and is not, in and of itself, a disability eligible for service connection.  Rather, it is can be an indicator for risk of developing coronary artery disease.  Indeed, since the last final denial of this claim in September 2009, the Veteran has sought service connection for coronary artery disease, and the merits of that initial service connection claim are addressed below.  However, the Veteran has not presented any other evidence that would negate the RO's previous finding that this condition is not one for which service connection may be awarded; accordingly, all newly associated evidence is immaterial, as it fails to relate to the reason the Veteran's claim was initially denied.   See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.). 

Accordingly, no basis for reopening the claim has been presented; the preponderance of evidence is therefore against the claim to reopen, and there is no reasonable doubt that may be resolved in the Veteran's favor.  As such, reopening the Veteran's previously-denied service connection claim for high cholesterol is not warranted.  


Diabetes Mellitus

However, the Board finds that a basis for reopening the September 2009 final denial of the Veteran's service connection claim for type II diabetes mellitus has been presented.  In that regard, in conjunction with the instant claims to reopen, the Veteran has submitted sufficient evidence to establish his presence on the perimeters of the Korat Air Force Base during his period of documented service on that air base in Thailand.  Specifically, he asserts that his ongoing physical training during this period of service required him to run and perform other forms of physical training close to the base perimeters; his barracks were located close to the base perimeter; and his duties as a cryptographic machine repairperson required him to frequently move between the Royal Thai Korat Air Force Base (RTAFB) and the adjacent military installation of  Camp Friendship, necessitating his frequent presence on the Korat RTAFB perimeter.  

In this case, VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (version in effect when the Veteran filed his claim).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified report entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases-i.e., allowing for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Once in-service herbicide exposure is established, service connection for certain diseases, including type II diabetes mellitus, may be presumptively awarded as due to this in-service herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a); 3.309(e).

At the time the Veteran's claim was previously denied, the evidence reflected a current diagnosis of type II diabetes mellitus and the Veteran had reported his presence on the Korat RTAFB perimeter during service.  However, since this previous denial, the Veteran has submitted new evidence that continues to reflect his current diagnosis of type II diabetes mellitus and that corroborates his previous reports of his presence on the air base perimeter, including the statements of two of his fellow service members who recall the location of their joint barracks on the base perimeter and their presence close to the base perimeter when performing physical training exercises.  Further, the Veteran has submitted a map of the Korat RTAFB, reflecting the presence of barracks near the base perimeter, as well as a photograph of himself during service with a fence in the immediate background, reportedly the fence located on the base perimeter.  

The Board finds that, when reasonable doubt is resolved in the Veteran's favor, this newly-submitted evidence is sufficient to corroborate the Veteran's previous reports of his frequent presence on the Korat RTAFB perimeter during his period of Thailand service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, this newly submitted evidence relates directly to the reason the Veteran's claim was initially denied, namely the lack of sufficient evidence establishing the Veteran's herbicide exposure during service.  Thus, the newly submitted evidence is both new and material, sufficient to reopen the Veteran's previously-denied service connection claim for type II diabetes mellitus.  

As to the merits of the reopened service connection claim for type II diabetes mellitus, the Board finds that the current evidence of record is also sufficient to grant the claim.  As referenced above, the evidence currently of record establishes a current diagnosis of type II diabetes mellitus and that the Veteran's in-service duties required his frequent presence on the perimeter of a Thailand air base, where herbicides were used for defoliation.  Thus, because there is no affirmative evidence to the contrary the evidence of record establishes a basis for awarding service connection for type II diabetes mellitus per 38 C.F.R. §§ 3.307, 3.309 as the evidence shows this disability has manifested to at least a compensable degree.

Peripheral Neuropathy

Turning next to the Veteran's claim to reopen service connection for his previously-denied service connection claim for peripheral neuropathy of the lower extremities, the evidence previously of record reflected a current diagnosis of lower extremity diabetic peripheral neuropathy, but failed to reflect a link between this diagnosed disability and service or a service-connected disability.  Since this previous denial, newly submitted evidence has formed a basis for granting service connection for diabetes mellitus and continues to reflect a current diagnosis of diabetic peripheral neuropathy of the lower extremities; thus, the newly submitted evidence directly relates to the reason the Veteran's claim was initially denied, as it provides a link between the current disability, diabetic peripheral neuropathy, and a service-connected disability, diabetes mellitus.  Accordingly, the Board finds that the evidence is sufficient to reopen and grant the claim for this disease whose very name establishes that its ancillary to service-connected type II diabetes mellitus.  See 38 C.F.R. § 3.310.

Hypertension

With regard to the Veteran's claim to reopen the previously-denied service connection claim for hypertension, claimed as due to herbicide exposure and/or as related to service-connected diabetes mellitus, the claim was initially denied based on the lack of evidence linking the Veteran's currently-diagnosed hypertension to service or a service-connected disability.  As set forth above, the evidence added to the record since this previous denial establishes the Veteran's in-service exposure to herbicides and a basis for granting service connection for diabetes mellitus, thereby relating to the reason the Veteran's claim was initially denied.  While this newly submitted evidence is insufficient to grant the Veteran's claim, it is nevertheless sufficient to trigger VA;s duty to obtain a VA examination and medical opinion exploring the potential medical nexus between the Veteran's currently-diagnosed hypertension and his in-service herbicide exposure and/or service-connected diabetes mellitus.  Thus, the claim is reopened, and the merits of the reopened claim are addressed in the remand portion of the decision, below.  

Coronary Artery Disease

Turning next to the Veteran's initial service connection claim for coronary artery disease, the Board finds that service connection is warranted for this presumptively herbicide-related disease.  In that regard, the record establishes that the Veteran has a current diagnosis of coronary artery disease to at least a compensable degree, as reflected in current VA treatment of record, as well as the Veteran's in-service herbicide exposure, as set forth above.  Further, per 38 C.F.R. § 3.307, 3.309(e), service connection will be presumed for coronary artery disease once in-service herbicide exposure is established.  Accordingly, as there is no affirmative evidence to the contrary, the record reflects a basis for granting service connection for coronary artery disease as due to established in-service herbicide exposure.  

Prostatitis

However, as to the Veteran's initial service connection claim for chronic prostatitis, the record fails to reflect a basis for granting this claim, as the Veteran is not currently-diagnosed with chronic prostatitis (a diagnosis of which is beyond the capacity of a lay person).  Indeed, as set forth by the VA examiner who conducted the Veteran's October 2015 VA genitourinary examination, the Veteran has not been treated for or shown to have prostatitis since 2006, several years prior to filing the instant service connection claim.  The Board does not consider the remote diagnosis almost a decade prior to the claim as sufficient evidence to constitute a current disability.  See McKinney v. McDonald, 28 Vet. App. 15, 33-34 (while relevant, records showing a diagnosis of a disability 11 years prior to the claim do not, alone, establish the presence of a current disability).  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Absent a current diagnosis of a claimed disability, there can be no valid claim.  Accordingly, although the Veteran was treated for chronic prostatitis during service, he does not have a current diagnosis of chronic prostatitis that could be deemed a continuation of an in-service chronic disease.  

Moreover, the VA examiner stated that while the Veteran currently has another disability related to the prostate, namely benign prostate hypertrophy, the Veteran did not have this prostate disorder during service based on his in-service clinical prostate examination results.  Further, the examiner stated that while benign prostate hypertrophy may contribute to chronic prostatitis, the examiner did not indicate that the converse is true, that chronic prostatitis during service could lead to current benign prostate hypertrophy.  

Thus, there is no basis for granting service connection for chronic prostatitis, as the Veteran does not currently have this condition, nor for the Veteran's currently-diagnosed benign prostate hypertrophy, as there is no medical nexus between this disability and service.  Therefore, the preponderance of the evidence is against the claim; there is no benefit of the doubt to be resolved, and service connection for chronic prostatitis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been presented, the claim of service connection for high cholesterol is not reopened.

New and material evidence having been presented, the claim of service connection for type II diabetes mellitus is reopened.

New and material evidence having been presented, the claim of service connection for peripheral neuropathy of the lower extremities is reopened.  

New and material evidence having been presented, the claim of service connection for hypertension is reopened.  

Service connection for type II diabetes mellitus, as due to in-service herbicide exposure, is granted.

Service connection for diabetic peripheral neuropathy of the lower extremities is granted.  

Service connection for coronary artery disease, as due to in-service herbicide exposure, is granted.  

Service connection for chronic prostatitis, to include as due to in-service herbicide exposure, is denied.


REMAND

With regard to the Veteran's reopened service connection claim for hypertension, to include as due to in-service herbicide exposure and/or service-connected type II diabetes mellitus, the record reflects a current diagnosis of hypertension, but no medical opinions addressing the etiology of his hypertension.  Thus, this claim must be remanded for related development.

With regard to the Veteran's service connection claim for peripheral neuropathy of the upper extremities, the evidence currently of record does not establish a diagnosis of peripheral neuropathy of the upper extremities.  Accordingly, a VA examination to determine whether the Veteran does indeed currently have this claimed disease, and if so, whether the disease may be linked to service or a service-connected disability, such as type II diabetes mellitus, is required.  

With regard to the Veteran's service connection claim for stomach cancer, the Veteran contends that his form of stomach cancer is a soft tissue sarcoma, thereby warranting service connection pursuant to the provisions of 38 C.F.R. § 3.307 and 3.309(e), the latter of which enumerate soft tissue sarcomas among the diseases for which service connection will be presumed once in-service herbicide-exposure is established.  However, the Veteran's VA and private treatment of record references the Veteran's stomach cancer as a gastric adenocarcinoma, which is not a form of soft tissue sarcoma.  (General research into this matter indicates that gastrointestinal cancers are generally comprised of two forms of cancers: gastrointestinal stromal tumors (GISTs), which are soft-tissue sarcomas, and all other gastrointestinal cancers, which are referred to as adenocarcinomas.)  Thus, the Board concludes that this matter must be remanded, given the need for medical clarification of the nature of the Veteran's stomach cancer and its potential relationship to service.

With regard to the Veteran's service connection claim for esophageal spasms, the record indicates that the Veteran's esophageal spasms could be either a manifestation of the Veteran's gastric cancer or a manifestation of a gastrointestinal disorder stemming from the Veteran's gastric cancer.  Accordingly, further development is required to determine the nature and etiology of this claimed disability, which is likely intertwined with the Veteran's service connection claim for stomach cancer.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the nature and etiology of the Veteran's stomach cancer and esophageal spasms.  The Veteran's claims file must be provided for review.  

After reviewing the claims file, the reviewing VA medical professional is to state whether the Veteran's stomach cancer is indeed a form of soft tissue sarcoma, as asserted by the Veteran, and if not, whether it is at least as likely as not (50 percent or higher probability) that the Veteran's stomach cancer is related to service, to include his established in-service herbicide exposure.  

The examiner should further state whether the Veteran's esophageal spasms are a manifestation of the Veteran's stomach cancer, or manifestations of a separate clinical disease, and if so, whether it is at least as likely as not (50 percent or higher probability) that this disease is related to or aggravated by his stomach cancer or directly related to service, to include in-service herbicide exposure.  

A complete rationale must be provided for all opinions rendered.

2.  Obtain a VA medical opinion regarding the etiology of the Veteran's hypertension from an appropriate medical professional.  The Veteran's claims file must be provided for review.  

After reviewing the claims file, the reviewing VA medical professional is to state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed hypertension is:

(a) directly related to (had its onset during or within one year of) service;

(b) related to the Veteran's established in-service herbicide exposure, considering and commenting on the clinical significance of the fact that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension;

(c) related to any service-connected disability, to include the Veteran's service-connected diabetes mellitus or coronary artery disease; or

(d) aggravated beyond its normal progression by a service-connected disability, to include service-connected diabetes mellitus or coronary artery disease.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, identify the baseline level of severity prior to the superimposed aggravation, if possible.  

A complete rationale must be provided for all opinions rendered.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran currently has peripheral neuropathy of the upper extremities, and if so, the etiology.   The Veteran's claims file must be made available for review.

After reviewing the Veteran's claims file, eliciting a history of the Veteran's upper extremity peripheral neuropathy symptoms, and conducting a relevant clinical examination (to include conducting any nerve conduction studies deemed necessary), the examiner is to state whether the Veteran currently has peripheral neuropathy of the upper extremities, and if so, whether it is at least as likely as not (50 percent or greater probability) that the diagnosed upper extremity peripheral neuropathy had its onset in service, is related to the Veteran's established in-service herbicide exposure, or to any service-connected disability (such as diabetes mellitus, or gastric cancer or treatment thereof, such as chemotherapy, if the previous examination establishes that this cancer is service-related).  

A complete opinion must be provided for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


